Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
Claims 1-5, 9-16, 18 and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of the structure including a second dielectric layer arranged at least in part over the first section and the second section of the first dielectric layer, the second dielectric layer including an opening arranged over the cavity; and a third dielectric layer inside the opening on the first section of the first dielectric layer and the second section of the first dielectric layer, the third dielectric layer extending from the first section of the first dielectric layer to the second section of the first dielectric layer and across the entrance to the cavity to close an airgap between the first interconnect and the second interconnect, as in the context of claim 1.
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of the structure including a second dielectric layer on the first section of the first dielectric layer and the second section of the first dielectric layer, the second dielectric layer extending from the first section of the first dielectric layer to the second section of the first dielectric layer and across the entrance to the cavity to close an airgap between the first interconnect and the second interconnect, wherein the first interconnect has a first sidewall, the second interconnect has a second sidewall, and the first sidewall of the first interconnect and the 
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular sequential steps of a method including forming a cavity with an entrance between the first interconnect and the second interconnect, wherein the first section of the first dielectric layer is arranged on the first interconnect adjacent to the entrance of the cavity and the second section of the first dielectric layer is arranged on the second interconnect adjacent to the entrance of the cavity: forming a second dielectric layer arranged at least in part over the first section and the second section of the first dielectric layer, wherein the second dielectric layer includes an
opening arranged over the cavity: and forming a third dielectric layer inside the opening on the first section of the first dielectric layer and the second section of the first dielectric layer, wherein the third dielectric layer extends from the first section of the first dielectric layer to the second section of the first dielectric layer and across the entrance to the cavity and closes an airgap between the first interconnect and the second interconnect, as in the context of claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571) 270-7435.  The examiner can normally be reached on Monday-Thursday, 10am-6pm, Fridays off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARVIN PAYEN/Primary Examiner, Art Unit 2816